Citation Nr: 1028171	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-20 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to an effective date earlier than November 20, 2008 
for the grant of service connection for bilateral dyshidrotic 
eczema.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman




INTRODUCTION

The Veteran had active service from July 1972 until July 1974.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, 
Montana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a rating decision of February 2009, the Veteran was granted 
service connection for dyshidrotic eczema, assessed as 10 percent 
disabling effective November 20, 2008.  In March 2009, the 
Veteran appealed from the assignment of that effective date.   In 
October 2009, the Veteran requested a hearing before a member of 
the Board, and in June 2010 he was afforded such a hearing.  
Unfortunately, VA was unable to generate a transcript from the 
audio recording made of that hearing.  The Veteran was informed 
of this and in July 2010 he requested a rehearing before a member 
of the Board at his local RO. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for a 
hearing before a member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


